Reversed and Remanded and Opinion filed July 25, 2002








Reversed and Remanded and Opinion filed July 25, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00984-CV
____________
 
ROBERT S. BELL, M. D., Appellant
 
V.
 
DARRYL TRAMONTE AND PAULA ANN TRAMONTE, INDIVIDUALLY
AND AS NEXT FRIEND OF TODD TRAMONTE, A MINOR, AND LEAH TRAMONTE, A MINOR, AND
PATSY CALEB, Appellees
 

 
On
Appeal from the 165th District Court
Harris
County, Texas
Trial
Court Cause No. 99-33173
 

 
O
P I N I O N
This is an appeal from a judgment
signed August 31, 2001.
On July 19, 2002, the parties filed a motion to reverse the
judgment and remand the cause to the trial court for entry of judgment in
accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court for entry of judgment in accordance with the parties= settlement agreement.




 
PER CURIAM
Judgment rendered and Opinion
filed July 25, 2002.
Panel consists of Justices
Anderson, Fowler, and Edelman. 
Do Not Publish C Tex. R. App. P.
47.3(b).